Citation Nr: 0502395	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-14 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) claimed as a residual of exposure to 
Agent Orange (AO).

2.  Entitlement to service connection for kidney cancer, 
status post right nephrectomy, claimed as a residual of 
exposure to AO.

3.  Entitlement to service connection for a nodule on the 
upper lobe of the left lung claimed as a residual of exposure 
to AO.

4.  Entitlement to service connection for sinus bradycardia 
claimed as a residual of exposure to AO.

5.  Entitlement to service connection for cholecystectomy 
claimed as a residual of exposure to AO.

6.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD). 



7.  Entitlement to an effective date, prior to February 8, 
2002, for a grant of service connection for Meniere's 
disease.

8.  Entitlement to an effective date, prior to October 31, 
2003, for a grant of an initial evaluation of 100 percent for 
Meniere's disease.

9.  Entitlement to separate 10 percent evaluations for each 
ear pursuant to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2004), for the veteran's bilateral 
tinnitus.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
September 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a series of rating decisions beginning in July 
2002 issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

The record shows that the veteran included peptic ulcer 
disease in his November 2002 claim for service connection for 
residuals of exposure to AO, but that the RO did not include 
the issue when it adjudicated the claim in April 2003.  

As this issue has not been expressly withdrawn and as this 
issue has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
clarification, initial consideration, and any appropriate 
adjudicative action warranted.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The issues of service connection for GERD, kidney cancer, 
status post right nephrectomy, a nodule on the upper lobe of 
the left lung, sinus bradycardia and cholecystectomy, all 
claimed as residuals of exposure to AO, initial evaluation in 
excess of 50 percent for PTSD, and a separate 10 percent 
evaluation for tinnitus of each ear are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO received the veteran initial application to 
establish service connection for Meniere's disease on January 
7, 2002; there was no earlier claim pending.

2.  On a facts found basis, from March 11, 2003, the 
veteran's Meniere's disease was more nearly approximated by 
hearing impairment and tinnitus with attacks of vertigo and 
cerebellar gait occurring more than once weekly.

3.  Prior to March 11, 2003, Meniere's disease was manifested 
by hearing impairment with vertigo less than once a month, 
with or without tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date for a grant of service 
connection for Meniere's disease retroactive to January 7, 
2002, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.159, 3.400 (2004). 

2.  The criteria for an effective date for an initial 
evaluation of 100 percent for Meniere's disease, retroactive 
to March 11, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5107A, 5010 (West 2002); 38 C.F.R. §§ 3.159, 
3.400, 4.7, 4.87, Diagnostic Code 6205 (2004).

3.  The criteria for an initial evaluation in excess of 30 
percent for Meniere's disease prior to March 11, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5107A, 
5010 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 4.7, 4.87, 
Diagnostic Code 6205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record reflects that the veteran has been in receipt of 
service connection for bilateral hearing loss and a 0 percent 
evaluation from May 1982, and a 10 percent evaluation from 
August 1994.  The contemporaneous evaluations during this 
period were unremarkable regarding tinnitus or Meniere's 
disease.  In September 2001 he mentioned tinnitus in both 
ears, in addition to a claim for increase for hearing loss.  

On January 8, 2002, the RO received a VA Form 21-4138 from 
the veteran wherein he requested service connection for 
dizziness as secondary to hearing loss and tinnitus.  He 
stated that he experienced dizziness at least two or three 
times a week and that the episodes lasted at least five to 
ten minutes each.  

The VA audiology examiner in January 2002 reported in the 
right ear an average puretone threshold of 60 decibels and 
speech recognition of 78 percent, and in the left ear the 
corresponding values were 56 decibels and 82 percent 
respectively.  The examiner noted the veteran's complaints in 
addition to hearing loss and tinnitus included morning 
dizziness at times for up to ten or fifteen minutes.  The 
diagnoses were sensorineural hearing loss, severe to profound 
in the right ear, and moderately severe to severe in the left 
ear, and constant tinnitus.  

The private psychiatry evaluation in January 2002 and May 
2002 VA psychiatry examination are unremarkable regarding 
Meniere's disease.  Contemporaneous VA clinical records are 
also unremarkable. 

The RO in May 2002 granted service connection for tinnitus 
and a 10 percent rating from September 2001.  The veteran 
appealed a July 2002 rating decision wherein the RO denied 
service connection for dizziness as secondary to hearing loss 
and tinnitus.  

A report from TSN (initials), MD, of an evaluation of 
tinnitus and vertigo on March 11, 2003, noted the veteran in 
the last 15 years had developed recurring episodes of 
dizziness, described as a spinning sensation, that occurred 
sporadically.  This could occur at rest, but often when he 
stood or turned quickly, and the symptoms resolved with rest.  
The veteran was uncertain about hearing changes during the 
episodes and he denied otalgia.  The report noted an 
audiogram showed bilateral sensorineural hearing loss greater 
on the left with discrimination affected at 64 to 68 percent.  

The examiner reported that there was no elicitable nystagmus 
and that the veteran assumed the Rhomberg position without 
difficulty.  The final diagnoses were sensorineural hearing 
loss and disequilibrium with recurring episodes of vertigo; 
possible Meniere's syndrome as evidenced by the history and 
asymmetric sensorineural hearing loss; noise induced hearing 
loss, chronic.  The report noted that at the time the 
duration of the vertigo episodes did not demand use of 
medication as needed, although the veteran stated the he had 
spells up to three times a week. 

In October 2003 the RO granted service connection for 
Meniere's syndrome and an initial evaluation of 30 percent 
from February 8, 2002.  The RO explained that the separate 
evaluations for bilateral hearing loss and tinnitus were 
terminated from February 8, 2002, as the subsumed rating 
under the criteria for Meniere's disease provided a higher 
evaluation.  The notice letter advised the veteran that the 
effective date for increased compensation was March 1, 2002.

In December 2003 the RO received a report from Dr. TSN dated 
October 31, 2003, noting that the veteran's chief complaint 
was balance disturbance and significant hearing loss.  The 
persistence and frequency of balance episodes had progressed 
to three or four a week with vertigo-type spinning and lasted 
a minimum of 15 to 20 minutes.  He was intermittently 
nauseated with the dizziness.  During the episodes he noticed 
decreased hearing and he was unable to ambulate during that 
time.  Sitting and resting were needed until the symptoms 
resolved.  The unpredictable nature and frequency 
significantly affected his usual daily functions.  The report 
noted there was no spontaneous or elicitable nystagmus, but 
the veteran was slightly unsteady in the Rhomberg position.  

The examiner also reported that the veteran's hearing loss 
had changed more significantly in the right ear, especially 
at low frequencies when compared to the March 11, 2003 
audiogram.  Discrimination was affected at 60 and 64 percent 
respectively, and the speech reception threshold was 70 
decibels on the left, and 65 decibels on the right.  The 
impression was severe to profound bilateral sensorineural 
hearing loss, hearing aid dependent; recurring episodes of 
vertigo, aural fullness, nausea (approximately 3 times a 
week) consistent with Meniere's disease.  Consideration was 
given to the introduction of labyrinthine suppressant 
medication.

The records Dr. TSN provided in December 2003 included the 
reports of audiograms obtained in March and October 2003.  
The audiogram from March 11 showed the average speech 
reception threshold was 55 decibels bilateral and 
discrimination was 64 percent in the right ear and 68 percent 
in the left ear.  On the October 31 report the average speech 
reception threshold was 65 decibels in the right ear and 70 
decibels in the left ear.  Discrimination was 64 percent in 
the right ear and 60 percent in the left ear.

In February 2004 the RO increased the evaluation for 
Meniere's disease to 100 percent from October 31, 2003.  The 
rating decision showed the 30 percent evaluation was 
effective from February 8, 2002 and the same effective date 
for Meniere's disease was carried forward in a subsequent 
rating determination in July 2004.  

Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a), (b)(2). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  

The evidence listed will also be accepted as an informal 
claim for pension previously denied for the reason the 
disability was not permanently and totally disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.



(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  

These records must be authenticated by an appropriate 
official of the institution.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  

Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.  
In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Meniere's syndrome (endolymphatic hydrops): A 100 percent 
rating is provided for hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  A 60 percent rating is provided 
for hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus.  A 30 percent rating is provided for 
hearing impairment with vertigo less than once a month, with 
or without tinnitus.  Note: Evaluate Meniere's syndrome 
either under these criteria or by separately evaluating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation. But do not combine an evaluation 
for hearing impairment, tinnitus, or vertigo with an 
evaluation under diagnostic code 6205.  38 C.F.R. § 4.87, 
Diagnostic Code 6205.

Peripheral vestibular disorders: rate dizziness and 
occasional staggering 30 percent.  Rate occasional dizziness 
10 percent.  Diagnostic Code 6204. Note: Objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this code. Hearing impairment or suppuration shall be 
separately rated and combined. 

Examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in table VI 
represent nine categories of percent of discrimination based 
on the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  

The numeric designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss; thus with percent of discrimination of 70 
and average pure tone decibel loss of 64, the numeric 
designation is V for one ear.  The same procedure will be 
followed for the other ear.  (b) The percentage evaluation 
will be found from Table VII by intersecting the horizontal 
row appropriate for the numeric designation for the ear 
having the better hearing and the vertical column appropriate 
to the numeric designation for the ear having the poorer 
hearing.  

For example, if the better ear has a numeric designation of 
"V" and the poorer ear has a numeric designation of "VII," 
the percentage evaluation is 30 percent and the diagnostic 
code is 6103.  (c) Table VIa provides numeric designations 
based solely on puretone averages and is for application only 
when the Chief of the Audiology Clinic certifies that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85.

The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids. 
Examination to determine this improvement is therefore 
unnecessary.  38 C.F.R. § 4.86.

By impairment of auditory acuity is meant the organic hearing 
loss for speech. For bilateral hearing loss, where the 
average puretone decibel loss and speech recognition 
establishes a numeric designation of level II hearing in each 
ear a 0 percent rating is provided.  38 C.F.R. § 4.87, 
Diagnostic Code 6100.

A 10 percent rating is provided where the average pure tone 
decibel loss and speech recognition establishes a numeric 
designation of level II hearing in one ear and the average 
puretone decibel loss in the other ear is at least 74 and 
percent of discrimination 76 to 82, or the average puretone 
decibel loss is at least 50 and percent of discrimination 68 
to 72, or where the average puretone decibel loss is 49 or 
less and the percent of discrimination is 60 to 66.  

Designation of level IV hearing, average decibel loss 50 to 
73 and percent of discrimination 76 to 82 in both ears or 
level V hearing (average decibel loss 63 to 69, Table VIa) in 
one ear and level IV hearing in the other ear warrants a 10 
percent evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6100.

Evaluation of hearing impairment: (a) An examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry 
test. Examinations will be conducted without the use of 
hearing aids. (b) Table VI, ``Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination,'' is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). 

The Roman numeral designation is located at the point where 
the percentage of speech discrimination and puretone 
threshold average intersect. (c) Table VIa, ``Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average,'' is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based only 
on the puretone threshold average. 

Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of Sec. 
4.86. (d) ``Puretone threshold average,'' as used in Tables 
VI and VIa, is the sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz, divided by four. This average is 
used in all cases (including those in Sec. 4.86) to determine 
the Roman numeral designation for hearing impairment from 
Table VI or VIa. (e) Table VII, ``Percentage Evaluations for 
Hearing Impairment,'' is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear. The horizontal rows represent 
the ear having the better hearing and the vertical columns 
the ear having the poorer hearing. 

The percentage evaluation is located at the point where the 
row and column intersect.  (f) If impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
Sec. 3.383 of this chapter. (g) When evaluating any claim for 
impaired hearing, refer to Sec. 3.350 of this chapter to 
determine whether the veteran may be entitled to special 
monthly compensation due either to deafness, or to deafness 
in combination with other specified disabilities.  38 C.F.R. 
§  4.85 as amended 64 Fed. Reg. 25206, May 11, 1999. 

Exceptional patterns of hearing impairment: (a) When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately. (b) When the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.  38 C.F.R. §  
4.86 as amended effective June 10, 1999, 64 Fed. Reg. 25209 
(May 11, 1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to an earlier 
effective date for a grant of service connection for 
Meniere's disease has been properly undertaken.  The Board is 
confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a grant 
of the benefit sought.  Simply stated, the veteran believes 
he should be compensated from the time he submitted his 
initial claim to VA in January 2002.  

In any event, neither the claim for an earlier effective date 
for a grant of service connection nor the initial grant of a 
100 percent evaluation for Meniere's requires another VCAA 
notice.  The record shows that the RO issued a comprehensive 
VCAA notice letter in June 2003, before it decided the claim 
for service connection.  The veteran appealed the initial 
determination of the effective date for service connection 
and the initial 100 percent evaluation.  In such 
circumstances the VA General Counsel has concluded that under 
38 U.S.C.A. § 5103(a), VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  




Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

VA has completed the essential development and procedural 
steps outlined in the VA General Counsel's precedent opinion.  
Therefore there is no further assistance required on VA's 
part to insure an informed decision.  As discussed below, the 
record does allow for a substantial grant of the benefits 
sought.


Earlier Effective Date for Service Connection

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400 and provide generally that 
the effective date for disability compensation based on 
service connection shall be the later of the date of claim or 
the date entitlement arose.  

Regarding Meniere's disease, the record shows a specific 
claim for service connection was received at the RO on 
January 8, 2002, when correspondence referenced an intention 
to claim service connection for dizziness as secondary to 
hearing loss and tinnitus.  There is simply no pertinent 
communication earlier in the claims folder to establish a 
formal claim or an informal claim.  

The appellant argues that the award of service connection 
should be made effective no later than in January 2002 when 
the VA received his application for service connection.  The 
applicable law provides the effective date for an original 
claim is governed by 38 U.S.C.A. § 5110(a).  

This provision states that such an effective date shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of claim.  The implementing 
regulation 38 C.F.R. § 3.400(b)(2) provides that the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later, unless the claim is 
received within one year after separation from service.

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  The medical evidence that 
established the connection between Meniere's disease and 
military service was gradually received in the record, but 
the record did not contain objective medical evidence prior 
to the receipt of claim indicating that the veteran suffered 
from Meniere's disease linked to military service or a 
service-connected disability.  Therefore the effective date 
for service connection will correspond to the date of receipt 
of claim in January 2002.  

It is not argued otherwise and the Board observes that the 
October 2003 rating decision narrative concedes the claim was 
received in January 2002.  However that rating decision and 
subsequent ratings carry forward the effective date of 
February 8, 2002 with notice of compensation being increased 
from March 2002.  In addition none of the official 
correspondence on file shows the effective date of increased 
compensation from the grant of service connection and initial 
rating coinciding with the provisions of 38 U.S.C.A. § 5111.  
In other words, the record maintains the payment of 
compensation for Meniere's disease from March 1, 2002, when 
the correct date should be February 1, 2002.  The selection 
of a February 2002 effective date for service connection 
appears to be a technical oversight since the RO concedes the 
date of claim as being January 8, 2002.  In any event, 
corrective action should be taken to insure that the veteran 
receives any additional compensation he is due based on a the 
January 8, 2002, effective date for service connection.


Initial Evaluation of Meniere's Disease

The veteran through argument sought a 100 percent rating for 
the entire period, which the Board believes is not the 
correct rating for the entire period based on a facts found 
basis in view of the competent medical evidence.  See for 
example Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Lendenmann, 3 Vet. App. 345, 349 (1992).  The Board has 
included findings and conclusions for all relevant time 
periods since January 8, 2002, which affirms, in part, the 
RO's initial rating determination.  

In essence, the veteran challenged the initial 30 percent 
evaluation for Meniere's disease which allows the Board to 
consider the incremental ratings less than 100 percent but 
greater than 30 percent that are available under the 
alternative rating schemes for Meniere's disease.  Thus, as 
this is an initial rating claim, the Board may assign ratings 
for specified periods on a facts found basis.

Under Diagnostic Code 6205 a 100 percent rating is provided 
for hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly, with or without 
tinnitus.  A 60 percent rating is provided for hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with or without 
tinnitus.  The veteran's statement in January 2002 that 
"sometimes" he was dizzy in the morning seems consistent 
with a 30 percent rating provided where there is hearing 
impairment with vertigo less than once a month, with or 
without tinnitus.  

As noted previously, the contemporaneous VA clinical records 
and a private psychiatry report do not refer to Meniere's 
symptoms which the Board finds indicative of a minimal 
disability at that time.  In addition, Dr. TSN characterized 
the episodes as occurring sporadically over the years, which 
the Board interprets as rather infrequent, and more nearly 
approximating the 30 percent criteria from January 2002.

However, in the March 13 report it appeared that the episodes 
had become more frequent being reported as "up to three 
times per week".  This is the same frequency reported in 
October 2002, and there does not appear to be a bright line 
of distinction between the crucial rating elements for the 60 
percent and 100 percent ratings for the Board to find that 
the 60 percent evaluation is more nearly approximated.  Thus, 
on a facts found basis and liberal application of the benefit 
of the doubt rule, the Board believes that the 100 rating for 
Meniere's under Diagnostic Code 6205 should be assigned from 
March 11, 2003.

Here, there is an alternative rating that combines hearing 
loss, vestibular disorder and tinnitus.  From the record it 
would appear that for the period prior to March 11, 2003, the 
10 percent rating for vestibular disorder best reflects this 
component of the disability.  Tinnitus is rated 10 percent 
under Diagnostic Code 6205.  Further, the maximum evaluation 
for tinnitus is 10 percent although that evaluation may be 
combined with hearing impairment.  See Cromley v. Brown, 7 
Vet. App. 376, 378 (1995) where a claimant with bilateral 
tinnitus sought an increased rating, the CAVC observed, "the 
appellant is already rated at 10%, the highest level possible 
under the regulations for tinnitus".  

The VA Secretary has the broad authority to promulgate 
regulations regarding disability evaluation criteria.  See 
for example, Fugere v. Derwinski, 972 F.2d 331, 335 (1992), 
Felton v. Brown, 4 Vet. App. 363 (1993).  The evaluation of 
hearing impairment applies a rather structured formula which 
has been modified from time to time as reflected in the 
rating schedule changes.  This process has been described as 
a mechanical application of the rating schedule to numeric 
designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
Board has applied the available audiometry data that is 
adequate for rating to the rating criteria.

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.  Prior to June 10, 1999, the veteran's 
hearing loss is rated in accordance with the provisions found 
at 38 C.F.R. §§ 4.85 to 4.87, Diagnostic Codes 6100 to 6110.  

The former and the current VA rating scheme for the 
evaluation of hearing loss provide ratings from 
noncompensable to 100 percent based on the results of 
controlled speech discrimination tests together with the 
results of pure tone audiometry tests which average pure tone 
thresholds at 1,000, 2000, 3,000 and 4,000 Hertz.  The 
evaluation of hearing impairment applies a rather structured 
formula which is essentially a mechanical application of the 
VA Schedule for Rating Disabilities to numeric designations 
after audiology evaluations are rendered.  Lendenmann, 3 Vet. 
App. at  349.  

The revised regulations clarified certain rating procedures 
and terminology but did not adjust the basic rating elements, 
the numeric designations or the corresponding percentage 
ratings.  In essence the basic method of evaluation 
applicable to the veteran's claim was not changed in 
substance during the appeal.  See 64 Fed. Reg. 25202 et seq. 

The VA audiology report in January 2002 found the right ear 
average puretone threshold was 60 decibels and discrimination 
was 78 percent.  In the left ear the average puretone 
threshold was 56 decibels and discrimination was 82 percent.  
The combination of the numeric designations for each ear, 
level IV in both ears, produced a percentage evaluation of 10 
percent under Code 6100.  Applying the alternative method in 
Table VIa to the right ear, the elevation to level V resulted 
in no change in the combined evaluation under Diagnostic Code 
6100.

Thus, the combination of numerical designations most 
favorable to the veteran produces a percentage evaluation of 
10 percent.  When this evaluation is combined with the 10 
percent evaluations for tinnitus and vestibular disorder, the 
result produces a 30 percent evaluation.  38 C.F.R. § 4.25.  
The rating schedule provides that the alternative rating 
derived from the combined evaluation for vertigo, hearing 
loss and tinnitus is not combined with the rating under 
Diagnostic Code 6205.  Since the alternative elevation method 
does not produce a higher evaluation, the Board will sustain 
the 30 percent evaluation under Diagnostic Code 6205 for the 
period prior to March 11, 2003 on the basis of facts found.  




ORDER

Entitlement to an effective date for service connection for 
Meniere's disease retroactive to January 8, 2002, is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to an effective date for an initial evaluation of 
100 percent for Meniere's disease retroactive to March 11, 
2003, is granted, subject to the regulations governing the 
payment of monetary awards.

Entitlement to an initial evaluation for Meniere's disease in 
excess of 30 percent prior to March 11, 2003, is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
RO has issued a VCAA notice letters to the veteran in 
connection with issues discussed herein.

Regarding the claimed residuals of exposure to AO, there is 
little doubt that the December 2003 private medical statement 
regarding kidney cancer renders an examination necessary for 
an informed determination.  In addition, an examination is 
necessary for an informed determination regarding the other 
claimed disorders since the veteran relates them to an event 
(herbicide exposure) during military service.  His presence 
in Vietnam during the Vietnam era is confirmed and his 
exposure may be presumed under current legislation directed 
to such claims.  

According to the supplemental information VA published with 
the regulations implementing the VCAA, VA would consider any 
number of events, including exposures to environmental 
hazards as an event in service that could have led to the 
claimed disability for which the veteran seeks compensation.  
In addition, it was explained that neither Congress nor VA in 
its proposed rule, required either competent evidence or 
medical evidence of such an association (to an event in 
service) as a prerequisite to a VA examination or medical 
opinion.  See 66 Fed. Reg. 45620, 45622, 45627 (Aug. 29 
2001).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  

Regarding tinnitus, the record shows that in February 2003, 
the veteran claimed entitlement to separate 10 percent 
evaluations for each ear for his tinnitus.  The RO denied the 
claim in April 2003 and also sent notice to the veteran in 
April 2003.  His correspondence to the RO in November 2003 
read liberally in the context of the previously adjudicated 
claim would be an expression of disagreement with the April 
2003 rating decision as he asked for a "corrected rating 
decision" on the same theory that he relied on for the 
increased evaluation.  In addition there was no VA 
correspondence located in the file to indicate the veteran's 
November 2003 statement regarding the evaluation of tinnitus 
had been accepted as a new claim for increase and was being 
processed accordingly.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).
Regarding the initial evaluation of PTSD, the Board notes 
that the veteran was last examined by VA to ascertain the 
extent of severity of his PTSD in May 2002.  The evidence 
obtained on this examination is clearly out of date.  A 
contemporaneous examination would materially assist in the 
adjudication of the veteran's appeal since separate 
evaluations may be assigned on a facts found basis for 
specified periods covered in the initial rating period.  The 
more recent VA outpatient records do not offer any specific 
information regarding the course of PTSD since the evaluation 
in May 2002 to allow for an informed determination.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  

In particular, the notice should advised 
the veteran of need to submit all 
relevant evidence in his possession.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since January 2002, 
and claimed residuals of AO exposure at 
any time.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports, in particular the 
complete report of the AO Registry 
Examination mentioned in an August 26, 
2002, letter to the veteran.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special cardiology, pulmonary, 
genitourinary and gastrointestinal 
examinations of the veteran by 
appropriate VA medical specialists or on 
a contract/fee basis if necessary for the 
purpose of ascertaining whether claimed 
GERD, pulmonary nodule, sinus 
bradycardia, cholecystectomy or kidney 
cancer is due to service to include as 
secondary to AO exposure.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the appropriate medical 
specialists address the following medical 
issues as appropriate to their specialty:

Is it at least as likely as not that 
GERD, pulmonary nodule, sinus 
bradycardia, cholecystectomy or kidney 
cancer is due to service to include as 
secondary to Agent Orange exposure, or if 
preexisting service, was aggravated 
thereby?

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should arrange for the 
veteran to be examined by a specialist in 
psychiatry for purpose of ascertaining 
the current nature and extent of severity 
of PTSD.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and if not 
so related, whether the veteran's PTSD 
has any effect on the severity of any 
other psychiatric disorder.  All 
necessary studies, including 
psychological testing, should be 
accomplished.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  

The examiner must include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  If the historical 
diagnosis of PTSD is changed following 
evaluation, the examiner should state 
whether the new diagnosis represents a 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  The VBA AMC should issue a statement 
of the case addressing the April 2003 RO 
denial of entitlement to separate 10 
percent evaluations for each ear pursuant 
to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2004), for 
bilateral tinnitus.  The veteran should 
be advised of the need to timely file a 
substantive appeal if he wishes appellate 
review.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for GERD, pulmonary 
nodule, sinus bradycardia, 
cholecystectomy and kidney cancer, status 
post right nephrectomy, claimed as 
secondary to AO exposure, and the claim 
for an initial evaluation in excess of 50 
percent for PTSD.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection or an increased initial evaluation for PTSD, and 
may result in a denial(s).  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


